Filed 9/3/14 Sylvia P. v. Super. Ct. CA5

                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
  publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
  or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       FIFTH APPELLATE DISTRICT

  SYLVIA P.,
                              Petitioner,
                                                                                       F069741
  v.                                                                       (Super. Ct. Nos. 05CEJ300142-1,
                                                                           05CEJ300142-2, 05CEJ300142-3,
  THE SUPERIOR COURT OF FRESNO                                             05CEJ300142-4, 05CEJ300142-5)
  COUNTY,
                              Respondent;                                                  OPINION
  FRESNO COUNTY DEPARTMENT OF
  SOCIAL SERVICES,

                              Real Party in Interest.
                                                     THE COURT*
           ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Brian M.
  Arax, Judge.
           Sylvia P., in pro. per., for Petitioner.
           No appearance for Respondent.
           No appearance for Real Party in Interest.
                                                          -ooOoo-




  *        Before Levy, Acting P.J., Kane, J. and Franson, J.
        Sylvia P. (mother), who is self represented, seeks an extraordinary writ (Cal. Rules
of Court, rule 8.452) from a juvenile court order denying her reunification services and
setting a Welfare and Institutions Code section 366.26 hearing for her five children. The
children range in age from four to nine years old.1 On review, we conclude mother’s
petition fails to comport with the procedural requirements of section 366.26, subdivision
(l) and California Rules of Court, rule 8.452. In particular, she fails to raise any legal
issue that this court can review. Accordingly, we will dismiss mother’s petition as
inadequate.
                     PROCEDURAL AND FACTUAL SUMMARY
        Mother has substance abuse issues that, for years, have negatively affected her
ability to provide regular care for her children and placed them at substantial risk of
abuse and neglect. In 2005, a juvenile court removed mother’s eldest son from her
physical custody on account of her substance abuse problems and ordered reunification
services for her. Mother successfully completed her services, which included residential
drug treatment, and she regained custody of the child in 2007. However, mother later
resumed using drugs. By 2010, mother had five children, all of whom she placed at risk
due to her drug abuse. The juvenile court consequently removed the children from her
physical custody in 2010 and again ordered reunification services. Mother successfully
completed court-ordered residential drug treatment and reunified with the children in
2012.
        In 2013, mother admittedly relapsed. As of March 2013, mother was again
abusing drugs and seriously neglecting her children. Mother’s sixth child, an infant girl,
died while in mother’s care in March 2013.2 After the child’s death, a sheriff’s
department investigation uncovered drug paraphernalia, illegal fireworks and an unloaded

1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
2       An autopsy classified the child’s death as sudden unexplained death in infancy.


                                              2
pellet gun accessible to the children in the family home, as well as a knife in the infant’s
bassinet and methamphetamine under a mattress in the living room. This was in addition
to the deplorable conditions in which the children lived. As a result, Fresno County
Department of Social Services (department) detained the children and petitioned the
juvenile court to once again exercise its dependency jurisdiction over the children.
       Court action on the department’s petition was postponed due to a delay in the
coroner’s autopsy report. In March 2014, the juvenile court exercised its dependency
jurisdiction over the children based on proof of mother’s abject neglect brought on by her
drug abuse (§ 300, subd. (b)).
       Following the jurisdictional hearing, the department recommended that the court
remove the children from mother’s custody and deny her reunification services.
According to the department, an order denying mother services was warranted because
she had a history of extensive abusive and chronic use of drugs and resisted prior court-
ordered treatment for this problem during a three-year period immediately prior to the
filing of the dependency petition, which brought the children to the court’s attention.
(§ 361.5, subd. (b)(13).) The department also reported that providing mother services
was not in the children’s best interests due to mother’s history of substance abuse, her
failure to benefit from prior services, her consequent inability to provide her children
with stability and continuity, and her poor prognosis for reunification. At best, the
children were bonded to mother.
       The juvenile court conducted a contested dispositional hearing in July 2014.
Mother did not dispute the department’s claim that section 361.5, subdivision (b)(13)
applied to her. Rather, she claimed it was still in the children’s best interests that the
court order reunification services.
       Mother had entered yet another residential drug treatment program, but not until
March 2014, a year after the children’s detention. By that point, mother was expecting
her seventh child. Since mother entered treatment, she regularly attended weekly


                                               3
supervised visits with the children. Prior to her latest entry into drug treatment, she
visited them inconsistently.
       It was mother’s opinion testimony that the children’s removal from her care
caused them severe emotional harm. She offered no other evidence, however, to support
her claim.
       Mother also testified that, despite her repeated relapses, this time would be
different because she saw the pain that she put the children through and she knew the
children needed her to be sober. She was “ready this time” because she knew how to ask
for help. She described herself as a changed person. She believed she should receive
services because it was “for the best interests of [her] children.”
       Following closing arguments, the court removed the children from parental
custody and denied mother, as well as the children’s fathers, reunification services. With
regard to mother, the court found her current efforts were good, but her history did not
bode well. The court noted in particular that although she considered the death of her
sixth child a wake-up call, mother continued to use and abuse drugs for a year afterwards
while her other children were out of her care. The court concluded mother had not
proven by clear and convincing evidence that reunification services were in the children’s
best interests. (§ 361.5, subd. (c).)
       The court did continue visitation between mother and the children, for a minimum
of two visits a month. The court then set a section 366.26 hearing to select and
implement a permanent plan for the children.




                                              4
                                       DISCUSSION
       The purpose of writ proceedings, such as this, is to facilitate prompt review of a
juvenile court’s order setting a section 366.26 hearing to select and implement a
permanent plan for a dependent child. (Cal. Rules of Court, rule 8.450(a).) A court’s
decision is presumed correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) It
is up to a petitioner to raise specific issues and substantively address them. (§ 366.26,
subd. (l).) This court will not independently review the record for possible error. (In re
Sade C. (1996) 13 Cal.4th 952, 994.)
       In her form petition for extraordinary writ, mother check marked the box
requesting that the juvenile court be ordered to provide reunification services, order
visitation, and return custody to her. However, she makes no specific claim of judicial
error. Even if we assume from her requests that mother contends the court should have
ordered reunification services for her or returned custody of the children to her, she has
failed to explain why the court’s decision was erroneous. Regarding her request for a
visitation order, she overlooks the fact that the court did order a minimum of two visits a
month for her and the children.
       Instead, mother attaches to her petition a seven-page declaration with attachments.
The declaration is a rambling account of her history and her description of each of her
children’s needs. Mother also apologizes for her relapses and describes her struggles
after her regained custody of the children in 2012. Neither her declaration nor her
attachments, however, make a case for judicial error.
       Finally, we observe that mother conceded in the juvenile court that the
requirements for denying her services due to her drug abuse history and resistance to
treatment (§ 361.5, subd. (b)(13)) were met. At most, she argued that services
nevertheless were in the children’s best interests (§ 361.5, subd. (c)). There was no
supporting evidence for mother’s argument, however, other than her own testimony. On




                                             5
the record before us, there is no basis for any claim that the juvenile court abused its
discretion by rejecting mother’s best interest argument.
                                      DISPOSITION
       The petition for extraordinary writ is dismissed as inadequate. This opinion is
immediately final as to this court.




                                              6